Case: 2:20-cr-00204-ALM Doc #: 1 Filed: 09/03/20 Page: 1 of 19 PAGEID #: 1

AQ 9] (Rev, 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

 

 

for the
Souther Disirict of Ohio
United States of America ) _
v 2:90» mI 4
Richard James Rodgers } Case No.
(a.k.a. Country/Kountry/Kuntry) }
)
)
Defendani(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 02/11/2019 - 11/21/2019 in the county of Franktin in the
Southern Disirict of Ohio ; the defendant(s) violated:
Code Section Offense Description
21 USC Section 846 Conspiracy to possess with the intent to distribute 400 grams or more of a

mixture or substance containing fentanyl.

This criminal complaint is based on these facts:

See Attached Affidavit

@ Continued on the attached sheet. LI

Complainant's signature

  

Ryan Marvich, n. Special Agent HSI

 

Sworn to before me and signed in my presence.

ae, A|2| 20%

City and state: Columbus, Ohio
Case: 2:20-cr-00204-ALM Doc #: 1 Filed: 09/03/20 Page: 2 of 19 PAGEID #: 2

AFFIDAVIT

I, Ryan Marvich, being duly sworn, state:

INTRODUCTION

1. Your Affiant is a sworn Special Agent with the United States Department of Homeland
Security (DHS), U.S. immigration and Customs Enforcement (ICE), Homeland Security
Investigations (HSI). Your Affiant has been a Special Agent within DHS since the
Department’s creation in May 2003. Your Affiant has been assigned to the HSI
Columbus office since February 2008, where your Affiant has been involved with
narcotics investigations. Prior to becoming a Special Agent with HSI, your Affiant served
as an Officer with the United States Secret Service, Uniformed Division beginning in
January 1998, In June 1999, your Affiant accepted a position as a Special Agent with the
United States Secret Service. In May 2003, your Affiant transferred employment to
become a Special Agent with the United States Customs Service (USCS). In 2003, under
the creation of the Department of Homeland Security, various components, including
criminal investigators/special agents, with the USCS were merged with components,
including criminal investigators/special agents, from the United States Immigration and
Naturalization Service (INS) and formed U.S. Immigration and Customs Enforcement
(ICE). Since then, criminal investigators/special agents and all related investigative
functions of ICE have been moved into Homeland Security Investigations (HSI) within
ICE,

2. Your Affiant has participated in and conducted numerous investigations of violations of
various state and federal criminal laws, including the unlawful possession with intent to

1
Case: 2:20-cr-00204-ALM Doc #: 1 Filed: 09/03/20 Page: 3 of 19 PAGEID #: 3

distribute controlted substances in violation of Title 21, United States Code. These
investigations have resulted in arrests of individuals who have possessed with the intent
to distribute marijuana, cocaine, heroin, methamphetamines and fentany] as well as other
controlled substances. These various investigations have also resulted in seizures of
illegal drugs and proceeds from the distribution of those illegal drugs.

3. Your Affiant is familiar with the operation of illegal drug trafficking organizations in

central Ohio.

PURPOSE OF AFFIDAVIT

4. Iam participating in an investigation conceming an organized group of individuals,
including Richard James Rodgers (a.k.a. Country/Kountry/Kuntry) and other known and
unknown individuals who are suspected of conspiracy to possess with intent to distribute
controlled substances, in violation of 21 U.S.C. §§ 841 and 846.

5. The information set forth in this affidavit is based upon my knowledge, training,
experience, and participation in investigations involving the smuggling, possession,
distribution, and storage of narcotics and narcotics proceeds. This information is also
based on the knowledge, training, experience, and investigations conducted by fellow law
enforcement officers, who have reported to me either directly or indirectly. I believe this
information to be true and reliable. I know it is a violation of 21 U.S.C. § 846 for any
person to conspire to possess with the intent to distribute a controlled substance.

6. The information contained in this affidavit is based upon my personal participation in this
investigation, that of other agents and detectives assisting in this investigation, and my

review of records, documents, and other information relating to this investigation.
Case: 2:20-cr-00204-ALM Doc #: 1 Filed: 09/03/20 Page: 4 of 19 PAGEID #: 4

7. Because this affidavit is being submitted for the limited purpose of securing a criminal
complaint and an arrest warrant, I have not included each and every fact known to me
conceming this investigation. I have set forth only the facts that I believe are necessary to
establish probable cause to believe that Richard James Rodgers (a.k.a.

Country/Kountry/Kuntry) has violated 21 U.S.C. §§ 841 and 846,

FACTS ESTABLISHING PROBABLE CAUSE

8. On February 12, 2019, investigators with Homeland Security Investigations (HSI) and
the Franklin County Sheriff's Office (FCSO) encountered Ruben Rodriguez Jr. who was
found to be in possession of two kilograms of cocaine. Investigators originally located
Ruben Rodriguez Jr. on February 11, 2019 while they were conducting routine
surveillance at a Red Roof Inn located at 4530 West Broad Street, Columbus. At that
time, investigators observed a silver Ford Fusion bearing Texas license plate KZB9897
parked in the Red Roof Inn parking lot. Upon running this license plate in law
enforcement databases, investigators learned that this vehicle was registered to a Michael
Rene Ponce in Buda, Texas. Investigators also learned that Ponce was arrested in March
2008 in Austin, Texas as part of a large heroin conspiracy case involving over a dozen
other co-conspirators. Ponce was subsequently convicted for violation of Title 21 USC
Section 846 (conspiracy to possess with the intent to distribute heroin) and was sentenced
to 57 months in federal prison. The law enforcement databases also showed no
connections to Ponce and any individuals in Ohio.

9. Investigators began surveillance on the Ford Fusion on February 11, 2019. Investigators

observed that the car was driven by a male, later identified as Ruben Rodriguez Jr., and a
Case: 2:20-cr-00204-ALM Doc #: 1 Filed: 09/03/20 Page: 5 of 19 PAGEID #: 5

10.

female companion, later identified as Beslin Peraza, carried out various activities during
the day. The two ate lunch at a Bob Evans Restaurant located at 4331 West Broad Street,
Columbus, Ohio. They shopped at a Walmart near Hilliard Rome Road in Columbus.
They then went to see a movie at the AMC Starplex Columbus 10 located at 5275
Westpointe Plaza Drive, Columbus, Ohio. Given the background of Rodriguez, and the
history of the car, investigators suspected that the two individuals were making attempts
to “kill time” which can be indicative as to drug activity, specifically awaiting delivery of
possible drug proceeds. While Rodriguez and Peraza were inside the Walmart, FCSO
Deputy Rob McKee ran his canine “Gator” around the silver Ford Fusion while it was
parked in the Walmart parking lot. Gator gave a positive alert to the presence of narcotics
inside the silver Ford Fusion. Eventually, Rodriguez and Peraza checked into a different
hotel, the La Quinta Inn and Suites located on 5510 Trabue Road, Columbus, Ohio.

On February 12, 2019, investigators re-established surveillance on Rodriguez and Peraza
as they traveled to 121 Stevens Avenue, Columbus, Ohio. Upon arriving, Rodriguez was
observed entering this residence where he remained for approximately ten minutes.
Following his departure from this residence, a deputy with FCSO conducted an
investigative traffic stop on the vehicle Rodriguez was driving. During this traffic stop, a
Franklin County canine gave a positive alert to the presence of narcotic inside the
vehicle. During a subsequent search of the vehicle, approximately 2.0 kilograms of
cocaine and $30,006.00 in U.S. currency were discovered. Ina subsequent post-Miranda
interview, Rodriguez stated that he was in Columbus for the purpose of overseeing the
arrival of cocaine and heroin that was being sent to individuals at 121 Stevens Avenue,

Columbus, Ohio. He admitted that the cocaine in his car had been sent to these
Case: 2:20-cr-00204-ALM Doc #: 1 Filed: 09/03/20 Page: 6 of 19 PAGEID #: 6

11,

individuals at 121 Stevens Avenue approximately 1-2 weeks ago, and he came to
Columbus at that time to make sure these individuals received this cocaine. After they
received this cocaine he went back to Texas. A short time later he learned that these
individuals were not happy with the quality of the cocaine, so he was sent back up to
Columbus. When he arrived this time in Columbus, around February 9, 2019, he was
directed by his boss in Mexico to retrieve the cocaine that was already delivered and to
oversee the arrival of approximately 2 kilograms of heroin that was atriving via UPS.
According to Rodriguez, when he was inside the residence located at 121 Stevens
Avenue, Columbus, Ohio, he stated that he saw the 2 kilograms of heroin that was sent. It
was at this time the individuals at this residence paid him a partial payment of
approximately $30,000 for this heroin. This was the money seized by investigators during
the traffic stop on his vehicle. Ruben Rodriguez Jr. was arrested on federal drug
conspiracy charges, specifically conspiracy to distribute heroin, at that time. He has
subsequently been convicted of this charge in the Southern District of Ohio. Additionally,
investigators have learned that an individual named Lashawn White rented 121 Stevens
Avenue on August 30, 2017 and was still renting this residence through January 2020.
Subsequently, investigators have learned that Lashawn White was arrested by the Ohio
Highway Patrol (OHP) on April 1, 2018 after a traffic stop on Livingston Avenue in
Columbus, Ohio. During this traffic stop, troopers found a small amount of cocaine in the
vehicle and White had a loaded handgun under his thigh while seated in the driver’s seat.
According to the arresting OHP trooper, when the handgun was found, White stated that

if they seized his gun, he would just get another one because he lives on Stevens Avenue.
Case: 2:20-cr-00204-ALM Doc #: 1 Filed: 09/03/20 Page: 7 of 19 PAGEID #: 7

12.

i3.

White was arrested at that time. He subsequently was released from custody pending
further court hearings.

On September 13, 2019, the Franklin County Sheriff's Office narcotics unit received an
anonymous tip concerning suspected drug activity at 121 Stevens Avenue, Columbus,
Ohio. In this tip, the caller stated that this residence receives heavy drug traffic all day
and night. The individuals believed to be receiving the drugs enter the residence using the
back door. Additionally, the caller stated that a U-Haul and a box van (later identified as
a box truck, a blue 1994 GMC box truck with Ohio license plate PKU4756, registered to
Rich Forever Investments LLC) are also used at the residence as part of the drug activity.
Through November 4, 2019 through November 7, 2019, investigators conducted
surveillance on 121 Stevens Avenue, Columbus, Ohio. During this surveillance,
investigators observed constant activity at the residence. On every day of surveillance,
investigators observed multiple individuals arriving at the residence and entering through
the rear door and occasionally the front door. Once inside the residence, these individuals
remained for short periods of time. Based upon the training and experience of
investigators, investigators know this type of activity is consistent with individuals
purchasing narcotics. Investigators also observed a box truck parked in the rear of the
residence, matching the description of “box van” in the previous tip to FCSO. The front
of this vehicle could easily be described as a van or a truck. This vehicle was actually a
blue 1994 GMC box truck with Ohio license plate PKU4756, registered to Rich Forever
Investments LLC. According to the Ohio Secretary of State, Rich Forever Investments
LLC, is run by a Stephanie Bouphavong and Larry Williams Jr. Investigators did observe

a lot of pedestrian activity around this box truck during the surveillance. Investigators
Case: 2:20-cr-00204-ALM Doc #: 1 Filed: 09/03/20 Page: 8 of 19 PAGEID #: 8

14.

15.

16.

17.

also observed individuals near the back door of this residence that were standing still near
the truck and looking around the area, acting consistent with what investigators believed
to be lookouts. W \A

On November 4, 28, surveillance units observed a Honda Civic with California license
plate 7PKZ470 arrive at 121 Stevens Avenue. This vehicle is registered to Stephanie S.
Bouphavong, 1021 East Sarazen Ave, Fresno, California, A white female, matching the
driver’s license photograph of Stephanie Bouphavong, was observed exiting the Honda
Civic and entering the front door of 121 Stevens Avenue. Further surveillance over the
next few days observed Bouphavong at this residence on numerous instances.

Using various Jaw enforcement databases, investigators found the most current address
for Stephanie Bouphavong as 4594 Ava Point, Hilliard, Ohio. Additionally, law
enforcement databases show Bouphavong’s Honda Civic with California license plate
7PKZ470 in the area of both 121 Stevens Avenue, Columbus, Ohio and 4594 Ava Point,
Hilliard, Ohio on numerous occasions.

On November 5, 2019, investigators observed Stephanie Bouphavong as she arrived at
her residence located at 4594 Ava Point Hilliard, Ohio,
On September 30, 2019, investigators identified a residence located at 2849 Drew
Heights Place, apartment #206, Reynoldsburg, Ohio 43068 that they believed was being
used as a possible “stash house” for storage and distribution of narcotics that was being
supplied by individuals associated with the Latin Kings street gang in Chicago, Illinois.
While investigators established 24-hour surveillance on this residence from October 18,

2019 through November 6, 2019, investigators observed that no one actually resided at
Case: 2:20-cr-00204-ALM Doc #: 1 Filed: 09/03/20 Page: 9 of 19 PAGEID #: 9

18.

this residence. Investigators did observe Lashawn White frequent this residence on
numerous occasions while bringing boxes and bags into and out of this residence.

On November 14, 2019, investigators executed a State of Ohio search warrant on the
residence located at 121 Stevens Avenue, Columbus, Ohio. Upon executing this search
warrant, investigators located numerous individuals inside the residence including Larry
Williams Jr., who is the co-owner of Rich Forever Investments LLC with Stephanie
Bouphavong. Found and seized from inside this residence were 210.85 grams of
propanamide (fentanyl) or a mixture containing fentanyl, 19.79 grams of meth, 115.43
grams of cocaine and 8.35 grams of heroin and five firearms. These drugs were packed
for individual sale and it was apparent to investigators that this residence was being used
as a selling point for numerous kinds of narcotics. Many on the individuals located inside
this residence were identified as narcotics users, while it was apparent to investigators
that two individuals were in charge of selling the narcotics, including Larry Williams Jr.
and Jeffrey Mason Ford. These two individuals appeared to be the ones living in the two
bedrooms of the residence. Both bedrooms contained numerous narcotics packaged for
individual sale and marked with bright multi-colored round stickers which showed the
price and type of drug for sale. For example, investigators found a small clear baggie
which contained clear crystal substance, believed to be methamphetamines. On this
baggie there was a green round sticker with “ice $10” printed in ink on it. There were
many other clear baggies with other types of suspected narcotics found throughout the
residence and most of these had similar stickers and markings on them identifying the
type of narcotics and price. The narcotics were stored in metal cash boxes. Some of these

cash boxes were black metal with a gray tray. The tray is made to hold coins while the
Case: 2:20-cr-00204-ALM Doc #: 1 Filed: 09/03/20 Page: 10 of 19 PAGEID #: 10

cash would be placed under the tray, however at this residence investigators found

narcotics and narcotic residue in the tray made to hold coins.

19. Following the execution of this search warrant, investigators obtained information from a

20.

21.

22.

Confidential Source (CS#1) who had direct knowledge of the activities at 121 Stevens
Avenue. According to CS#1, Stephanie Bouphavong would come to 121 Stevens Avenue
every day to retrieve the money that had been collected that day from the sale of the
narcotics. CS#1 stated that Stephanie Bouphavong would then take the money to her
house for storage. CS#1 stated that imately $2,000-$3,000 profit would be made
every day at 121 Wilkains Ave ODT Bouphavong would pick up, CS#1 also
stated that Stephanie Bouphavong takes care of Larry William’s children,

On November 19, 2019, at approximately 8:20pm, HSI Special Agent Raterman observed
Stephanie Bouphavong’s Honda Civic with California license plate 7PKZ470 and the box
truck, a blue 1994 GMC box truck, believed to be the “box van” previously described in
the tip to FCSO, with Ohio license plate PKU4756, registered to Rich Forever
Investments LLC, both parked immediately in front of 4594 Ava Point, Hilliard, Ohio.
On November 21, 2019, at approximately 8:00am, investigators executed a State of Ohio
search warrant at 4594 Aya Point, Hilliard, Ohio. Prior to executing this search warrant,
investigators observed Stephanie Bouphavong’s Honda sedan with California license
plate 7PKZ470 parked immediately in front of 4594 Ava Point. Additionally, the blue
box truck bearing Ohio license plate PKU4756, registered to Rich Forever Investments,
also parked in front of the residence.

On November 21, 2019, at approximately 7:15am, investigators observed Stephanie

Bouphavong exit 4594 Ava Point, Hilliard, Ohio and enter her Honda sedan with
Case: 2:20-cr-00204-ALM Doc #: 1 Filed: 09/03/20 Page: 11 of 19 PAGEID #: 11

23.

California license plate 7PKZ470. Investigators also observed a female, approximately 16
years old, exit the residence and enter the passenger side of Bouphavong’s vehicle,
Investigators conducted surveillance on this vehicle as it departed the residence and
eventually dropped the passenger off at South High School, 1160 Ann Street, Columbus,
Ohio. A fter dropping off the passenger, Bouphavong drove her vehicle back to 4594 Ava
Point, Hilliard, Ohio. Upon arriving at her residence, investigators approached her
vehicle, identified themselves as law enforcement and explained to Bouphavong that they
had a warrant to search her residence. Bouphavong provided her keys to her residence to
investigators at that time. When investigators explained that they would like to ask
Bouphavong some questions, she explained that she wouldn’t speak with investigators
without an attorney being present.

During the execution of this search warrant, some of the items found by investigators
were as follows: a kilo press, 732.22 grams of propanamide, also known as fentanyl,
100.01 grams of cocaine , bundles of U.S. currency totaling $5,519.00, a Raven Arms
MP25 .25 caliber pistol SN: 1847463, a Ruger P94 9mm caliber pistol SN: 308-53444
and a stolen pink Ruger LCP. 380 caliber pistol SN: 371378008. These narcotics, the
currency and the firearms were all located in the master bedroom closet. Stephanie
Bouphavong’s U.S. Passport (full name: Stephanie Sounary Bouphavong) was also found
in this closet. Also found during the execution of this search warrant was a manual kilo
press located on the floor of the master bedroom. Investigators know that kilo presses are
often used by narcotics traffickers to package narcotics into tight bricks usually after

“cutting” the narcotics with other “cutting” agents such as backing powder. This can, for

10
Case: 2:20-cr-00204-ALM Doc #: 1 Filed: 09/03/20 Page: 12 of 19 PAGEID #: 12

24.

25,

example, make one kilogram of a narcotic mixture into two kilograms of a less
concentrated mixture of the narcotic,

During a search of Stephanie Bouphavong’s Honda sedan with California license plate
7PKZ470, investigators found in the trunk two metal cash boxes that were some of the
Same type of cash boxes that were found to contain the narcotics at 121 Stevens Avenue
on November 14, 2019. These cash boxes were black metal with a gray tray. The tray is
made to hold coins while the cash would be placed under the tray. Additionally,
investigators found the same type of round colorful stickers that were used on the baggies
of narcotics at 121 Stevens Avenue, Columbus, Ohio as well as a digital scale and a
security camera system.

On November 25, 2019, investigators provided a subpoena to the management of The
Groves apartment complex, which is the management for 4594 Ava Point, Hilliard, Ohio,
This subpoena requested all information related to the application and lease of 4594 Ava
Point, Hilliard, Ohio, According to the paperwork provided by The Groves management,
Stephanie Sounary Bouphavong rented this unit on May 13, 2019 and the lease was for
13 months. Bouphavong was paying $1,241.00 per month for this apartment,
Bouphavong provided her current employer for the application as AT&T, 1021 East
Sarazen Avenue, Fresno, California. Stephanie Bouphavong was the only person on this

lease.

26, On November 21, 201 9, at approximately 8:42am, investigators executed a State of Ohio

search warrant at 669 South Kellner Drive, Columbus, Ohio. It had been determined that
this was the residence of Lashawn White after he sold cocaine to a Whitehall Police

Department confidential informant. Lashawn White was the only person found to be

li
Case: 2:20-cr-00204-ALM Doc #: 1 Filed: 09/03/20 Page: 13 of 19 PAGEID #: 13

inside the residence during the execution of this search warrant. Some of the items found
by investigators during this search were as follows: 485.1 grams of a mixture of
propanamide (fentanyl!) and Tramadol, 9.46 grams of fentanyl, 18.14 grams of cocaine,
26.65 grams of a mixture of heroin and fentanyl, 3 pistols, one sawed-off shotgun, and
approximately $20,363.00 in U.S. currency.

27. White was at the residence at the time of the search. He was detained during the
execution of the search warrant, White was read his Miranda rights on scene and he chose
to waive his rights and make a voluntary statement, In the post-Miranda interview of
Lashawn White, investigators mentioned to White that investigators already knew that
there were illegal drugs, guns, and money in the house. White didn't deny it. He was
asked how much was in the house and where it was located. At this point, White asked
for his attorney before speaking any further. Investigators attempted to contact White's
attorney but was unable to reach him. The interview was discontinued at that point.

28. While the home was being searched, White's girlfriend, Antionette Horton, arrived at the
residence. Investigators spoke to her in the front yard. She claimed that she didn't know
anything about White having anything illegal in the home. When the room with the
narcotics was brought up, she claimed that she never went in there and that was "his
Space."

29. On November 21, 2019, investigators executed a State of Ohio search warrant on at 2849
Drew Heights Place, apartment #206, Reynoldsburg, Ohio 43068. There was no one
found to be inside this residence upon the execution of the search warrant. During this
search warrant investigators located numerous empty wrappers which appeared to be

wrappers for kilogram quantities of narcotics. On January 7, 2020, the Central Ohio

12
Case: 2:20-cr-00204-ALM Doc #: 1 Filed: 09/03/20 Page: 14 of 19 PAGEID #: 14

30.

Regional Crime Lab reported that thirteen (13) of the fifteen (15) packages seized from
2849 Drew Heights Place, Unit #206, Reynoldsburg, Ohio were found to contain
methamphetamine residue. Based upon the training and experience of investigators and
the size and shape of the empty wrappers, investigators believe that this was in fact 15
kilograms of methamphetamine that had been distributed prior to the execution of the
search warrant on the residence. Also found during the execution of this search warrant
was .70 grams of a mixture containing fentanyl! and inside the master bedroom was
located four cellular telephones.

On February 6, 2020, investigators obtained a federal search warrant for the search of
Lashawn White’s LG cellular telephone, identified as Whitehall Police Department’s
item #1 9WHI-5235-PR, a LG cellular telephone, and marked as “Phone A” which was
seized during the execution of a search warrant ai 669 Kellner Ave, Columbus, Ohio on
November 21, 2019. This phone was found inside a trash can in the master bedroom of
the residence. In a subsequent examination of this cellular telephone, investigators
observed numerous text messages consistent with discussions involving narcotics
trafficking. Also found on this cellphone were numerous photographs of a white crystal
substance believed to be methamphetamine. In one of these photographs 413 grams of
this substance is on a digital scale and eight (8) more large baggies of this same white
crystal substance are lined up behind the scale. It should be noted that the same type of
scale observed in this photograph was seized from Lashawn White’s residence, 669
South Keliner Road, Columbus, Ohio on November 2 1, 2019. Based upon the countertop,
the sink, the outlet behind the suspected meth, and the corner wall, investigators believe

this photograph was taken at the suspected stash house located at 2849 Drew Heights

13
Case: 2:20-cr-00204-ALM Doc #: 1 Filed: 09/03/20 Page: 15 of 19 PAGEID #: 15

31.

32.

33.

Place, #206, Reynoldsburg, Ohio. This phone also contained a photograph of a large
amount of U.S. currency on a wooden countertop. Based upon the countertop,
investigators believe this picture was taken in the “prep” room at 669 S. Kellner Road,
Columbus, Ohio.

On January 15, 2020, Lashawn White was charged by criminal complaint with
Conspiracy to Possess with the Intent to Distribute 400 grams or more of fentanyl. White
was arrested on January 17, 2020 and he was indicted for humerous drug offenses and a
firearms offense on January 30, 2020.

On February 20, 2020, Lashawn White, Larry Williams, J effrey Mason Ford and
Stephanie Bouphavong were indicted in a superseding indictment on numerous drug and
firearms offenses. Ford and Bouphavong were subsequently arrested following this
indictment.

Following these indictments and arrests, investigators conducted additional interviews of
CS#1, who had previously provided information concerning Larry William’s and
Stephanie Bouphavong’s activities at 121 Stevens Avenue. This source witnessed
narcotics trafficking around the clock at 121 Stevens Avenue, and according to CS#1,
Larry Williams was in charge of the house. Williams? underlings were Country (Richard
James Rodgers) and Mason (Jeffrey Mason Ford) and they were responsible for serving
customers on first and second shifts. Williams had lots of weapons in the house and if
you were serving customers you always had one of his guns while doing so. Williams
was known to drink constantly beginning first thing in the morning until he passed out at
night. The source had observed people showing up at the house with gunshot wounds

needing help or assistance and they would be cleaned up, have their clothes burned, given

14
Case: 2:20-cr-00204-ALM Doc #: 1 Filed: 09/03/20 Page: 16 of 19 PAGEID #: 16

34,

35.

some crack and sent on their way. The source also witnessed more than ten overdoses
that resulted in the necessity to provide or administer Narcan which was present in the
house. CS#1 had firsthand knowledge of Richard Rodgers activities in selling these
narcotics. CS#1 positively identified a driver’s license photograph of Richard James
Rodgers as the individual CS#1 knew as Country, and the person working under Larry
Williams in distributing narcotics at 121 Stevens Avenue.

Following these indictments and arrests, investigators conducted interviews of
Confidential Source #2 (CS#2), who had direct knowledge and involvement with the
activities at 121 Stevens Avenue. According to CS#2, there were three shifts that
operated in selling narcotics at 121 Stevens Avenue. Larry William’s would normally
work the first shift and Jeffrey Mason Ford would work the third, while an individual
named Richard Rodgers, known as Kountry or Country, worked second shift for
Williams. CS#2 stated that Williams would cut and sell the drugs at 121 Stevens Avenue
as Customers arrived at the residence. CS#2 had firsthand knowledge of Richard Rodgers
activities in selling these narcotics, CS#2 positively identified a driver’s license
photograph of Richard James Rodgers as the individual CS#2 knew as Richard Rodgers,
aka Kountry/Country, and the person working second shift in distributing narcotics at 121
Stevens Avenue.

Following the previously referenced indictments and arrests, investigators conducted an
interview of Confidential Source #3 (CS#3), who had direct knowledge and involvement
with the activities at 121 Stevens Avenue. According to CS#3, there were three shifts that
operated in selling narcotics at 121 Stevens Avenue. CS#3 stated that Jay Street (Larry

Williams) ran this trap house and his partner was Country (Richard Rodgers) while

15
Case: 2:20-cr-00204-ALM Doc #: 1 Filed: 09/03/20 Page: 17 of 19 PAGEID #: 17

36.

Jeffrey Ford also sold narcotics from this house. Ford was below Country in authority.
Country left Stevens Avenue around 5-6 pm every day because he had to get back to his
half-way house, He would come back around 7am in the morning to assist in selling the
narcotics. Once Jay Street would pass out drunk in the evening, Ford would take over
until County came back in the morning. According to CS#3, County, Ford and Jay Street
sold fentanyl and cocaine the most, They sold approximately a couple of ounces of
fentanyl per week. These individual did not breakdown and sell much tar heroin, only one
Ounce a week, According to CS#3, whoever was selling the drugs at the house always
carried a firearm. This firearm, a Sig Saver, was carried in a holster with a clip so people
entering the house would see them carrying it. It would be passed on to whoever was
working the next shift. CS#3 stated that there was a Sig, a Berretta, an AR-15, a Taurus
handgun, and an AR-15 handgun inside 121 Stevens. They also had security cameras at
the house, Ford and Country were in charge of selling the narcotics at 121 Stevens Ave
when Jay Street was injured in a vehicle accident in late 2019, According to CS#3, there
were approximately six overdoses inside the Stevens house. These were all brought back
by using Narcan which was kept inside the house. CS#3 positively identified a driver’s
license photograph of Richard James Rodgers as the individual CS#3 knew as Country,
and the person working with Larry Williams and Jeffrey Ford in distributing narcotics at
121 Stevens Avenue.

On January 10, 2019, investigators obtained a federal search warrant for the search of
Jefirey Ford’s Samsung cellphone, which was found in his residence on November 14,
2019, This cellphone had been seized by the Franklin County Sherif?’s Office (FCSO)

pursuant to the execution of a State of Ohio search warrant on his residence located at

16
Case: 2:20-cr-00204-ALM Doc #: 1 Filed: 09/03/20 Page: 18 of 19 PAGEID #: 18

121 Stevens Avenue, Columbus, Ohio. This phone was found in the west bedroom within
121 Stevens Avenue. Following a forensic examination, investigators observed numerous
photographs and “selfies” of J effery Ford located on this cellphone. These photographs
included selfies of Ford holding and posing with firearms including the firearms that

were seized during the execution of the search warrant at 121 Stevens Avenue.
Additional photographs that were found on Ford’s phone include pictures of some of the
narcotics that were eventually seized from 121 Stevens Avenue. These narcotics pictures
include images of numerous orange and pink pills and pictures of the cash boxes found in
both bedrooms which are holding cash and narcotics, There are also dozens of text
messages consistent with discussions involving narcotics trafficking located on his
phone. Additionally, located on this cellphone were numerous text messages between
Ford and Stephanie Bouphavong’s cellular telephone, identified in Ford’s phone as
“Steff”, as well as text conversations with Larry Williams, referred to as “J” in this
phone. Also located on Ford’s cellphone were numerous telephone calls and text
messages to “Kuntry” at 614-696-3278.

37, On February 6, 2020, investigators obtained a federal search warrant for the search of
Larry Williams Jr.’s cellular telephone identified as a LG cellular telephone which was
seized by the Franklin County Sheriff's Office during the execution of a search warrant at
121 Stevens Avenue, Columbus, Ohio on November 14, 2019. This cellphone was found
in the bedroom facing Stevens Ave. which is the bedroom believed to have been used by
Larry Williams Jr. The results of the forensic examination on this device showed the
names, associated with this phone were Larry Williams and Jay and Jay Street.

Investigators did observe two calls between this phone and Lashawn White at 614-946-

17
Case: 2:20-cr-00204-ALM Doc #: 1 Filed: 09/03/20 Page: 19 of 19 PAGEID #: 19

38.

2988 identified as “Barber”. There were also numerous calls between this phone and the
previously identified phone number of Richard Rodgers aka Kuntry at 614-696-3279,
Investigators also found numerous photographs of Larry William on this phone as well a

video “selfie” of Williams and Richard Rodgers.

CONCLUSION

Based on the foregoing facts, your A ffiant believes that there is there is probable cause to
believe that Richard James Rodgers (a.k.a. Country/Kountry/Kuntry) has violated 21
U.S.C. §§ 841 and 846, conspiracy to possess with intent to distribute 400 grams or more
of a mixture or substance containing fentanyl, Accordingly, your Affiant requests the

issuance of a criminal complaint and arrest warrant for Richard James Rodgers (a.k.a.

Country/Kountry/Kuntry).

EE

Speptal Agent Ryan Marvich
Hémeland Security Investigations

Subscribed and sworn td befordime ise ei c ¥ Wt late 2020.

  

 

Elizabeth Preston-Dea¥e: ST
United States Magistrate Judge

18
